DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
The amendments filed 6/30/21 have been entered. The examiner notes that the claim objections and some 112(b) rejections from the Office Action of 3/31/2021. The examiner notes that those 112(b) rejections which were not resolved are presented again, below. 

Applicant's arguments filed 6/30/21 have been fully considered but they are not persuasive. The claims in question were previously rejected under 103 as being obvious over Baumgartner (SPE-170955-MS), in view of van Oort (US 20160115778 A1). 
Regarding the 112(b) rejections, applicant contends that the amendments have resolved the indefiniteness issues that were previously presented. The examiner respectfully disagrees and notes that for claim 17, there were no amendments to the claims made. 
Regarding the prior art rejection, applicant contends that the newly recited limitation is not taught by Baumgartner. Specifically, “the cited portions of Baumgartner do not disclose transmitting a representation of a current state of a vibration mode state machine uphole and deriving therefrom in an uphole controller a primary mode of vibration and a severity thereof” (page 12 of arguments of 6/30/21). The examiner 
First, the examiner notes that as broadly and reasonably construed, and as applicant has acknowledged, “Baumgartner discloses “only two numbers,” one indicating a type of vibration (similar to a primary vibration mode) and the other a severity of the type of vibration, are transmitted uphole” (page 11 of applicant’s reply of 6/30/21). These two numbers, as the examiner contends, reasonably constitute “a representation”. An interpretation construing these numbers as ‘the representation transmitted uphole’ is not precluded by the claim. Indeed, this interpretation appears to be consistent with the manner in which applicant has described this representation in applicant’s own specification. The last paragraph of page 9 bridging page 10, of the specification as-filed discusses, “an abbreviated representation of this state representation. In one specific embodiment, the abbreviated representation of a given state is a numeric identifier of the primary vibration mode (or a zero, if no vibration modes are active). Thus, for example, the path information associated with an active state may include the numeric identifier [….]” In other words, the representation discussed in the specification is discussed as a numeric identifier. As applicant has conceded, Baumgartner conveys “only two numbers” i.e. a numeric identifier of the vibration mode uphole which broadly and reasonably constitute a “representation”. 
The examiner additionally notes applicant’s assertion that the claims’ recitation “deriving 'the two numbers' – a type and severity of a vibration – in an uphole module” differentiates from the prior art, appears to be a narrower understanding of what is required by the limitation “derive”. However, applicant’s arguments about what is 
The examiner invites additional discussion with applicant to find and define subject matter to potentially differentiate from the prior art as well as to clarify the existing indefinite claim language, below. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 12-18, 20, and 25-26 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.



Claim 12 recites the limitation "a rig or other deployment device". As expressed in the office action of 12/5/19, the phrase “other deployment device” is so expansive that the metes and bounds cannot be determined. That claim encompasses a massive number of distinct alternative members and is indefinite under 35 U.S.C. 112(b) because one skilled in the art cannot determine its metes and bounds due to an inability to envision all of the parameters defined by the grouping. Claims 13-18, 20, and 26 are rejected for depending from an indefinite claim.

Claim 17 recites “the vibration-related signals comprise multi-axial acceleration signals”, parent claim 12 recites “the processor generates an axial acceleration signal”. It is not clear if the axial acceleration which is generated by the processor is the same or different from the newly recited “multi-axial acceleration signals”. The examiner notes that claim 26 recites that “the axial acceleration includes multi-axial acceleration”. Claim 18 is rejected for depending from an indefinite claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 11-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baumgartner (SPE-170955-MS), in view of van Oort (US 20160115778 A1).

Regarding claim 1, Baumgartner teaches a vibration monitoring method that comprises: 
processing sensor information downhole to detect one or more vibration modes (Page 19, “real time classification of downhole data could be performed directly at the downhole sensor”, the data is processed and transmitted including “indicating the type of vibration”; see Fig 20 where there are at least two vibration modes shown); 
updating a current state of a vibration mode state machine downhole based at least on part on any of the one or more detected vibration modes (Page 16, Approach, “These data sets, including their vibrations classification, are used in a next step to train machine learning algorithms to automatically recognize the type of vibration based on the key characteristics.” The machine learning algorithm/vibration mode state machine is trained/updated based on the vibration classifications/detected vibration modes. This occurs downhole Page 19, “Only two numbers, one indicating the type of vibration and the other indicating its severity need to be sent to surface through either wired pipe or mud pulse telemetry”); 
communicating a representation of the current state to an uphole module with employment of mud pulse telemetry (Page 19, “Only two numbers, one indicating the type of vibration and the other indicating its severity need to be sent to surface through either wired pipe or mud pulse telemetry”, anything to which the data at the surface is sent broadly constitutes an uphole module. The examiner notes that no structural or functional limitations have been recited that would preclude this interpretation); 
deriving, by the uphole module, from the representation a primary vibration mode and severity thereof (Page 19, “Only two numbers, one indicating the type of vibration and the other indicating its severity need to be sent to surface through either wired pipe or mud pulse telemetry”, anything to which the data at the surface is sent broadly constitutes an uphole module. Additional post processing is possible following communication to surface to “classify vibrations”. As discussed in the response to argument and not repeated again here, the receipt or obtaining of this representation at the surface/uphole module meets the recited limitation of “deriving”);
wherein the processing occurs downhole (Page 19, “real time classification of downhole data could be performed directly at the downhole sensor”) and employs a naive- Bayes classification to detect a presence or absence of each of the one or more vibration modes (Page 17, a naïve Bayes classifier algorithm is run as seen in Fig 17, whirl and stick slip vibration are classified), independent of any other of the (Page 17, a naïve Bayes classifier algorithm is run, “The automated classification of stick-slip and whirl was performed independently with two different models for each class”; Page 23 the naïve Bayes assumes conditional independence between modes), 
and each of the classification of vibration modes of the naive-Bayes classification are pre-programmed before employing the naive-Bayes classification (Page 16, Validation, a “supervised learning technique” is employed where “labeled data for training an algorithm as opposed to an unsupervised technique where the algorithm provides the classification automatically.” Accordingly, this labelled data associated with supervised learning would require features to be initially programmed/pre-programmed as opposed to the unsupervised where the classification is determined by the algorithm itself). 
While Baumgartner teaches that her methods are used for making “timely and effective corrective action to improve rate of penetration as well as bit and downhole tool life” (page 20) and known corrective actions for different vibration types (pages 2-4, “Drilling Vibration Review”), Baumgartner is not explicit on deriving by the uphole module from the representation a primary vibration mode and severity thereof, the processing occurs in a downhole tool controller; modifying an operation of at least one drilling parameter of a drill string situated downhole if the severity exceeds a threshold; and modifying a vibration of the drill string, situated downhole, as a function of the modified operation of at least one drilling parameter. 
(Para 0028, Fig 2, processing unit 100 is downhole and may be a separate unit from sensor 90); 
modifying an operation of at least one drilling parameter of a drill string situated downhole (Para 0037, corrective action is automatically implemented to mitigate diagnosed vibration, such as adjusting WOB which necessitates the drill string to be downhole) if the severity exceeds a threshold (Para 0003, “Corrective actions to address vibrations can be taken based on their severity and classification” any point at which action is taken based at least in part on “their severity” an action threshold is necessarily met, further additionally and/or alternatively, as presently recited, the claim limitation is a contingent limitation by conditioning the modifying on “if” a threshold is exceeded without requiring a threshold be exceeded, MPEP 2114.04, subsection II states “The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. For example, assume a method claim requires step A if a first condition happens and step B if a second condition happens. If the claimed invention may be practiced without either the first or second condition happening, then neither step A or B is required by the broadest reasonable interpretation of the claim.”); and 
modifying a vibration of the drill string, situated downhole, as a function of the modified operation of at least one drilling parameter (Para 0037, the corrective action is taken for “to mitigate a diagnosed vibration” necessarily in order to mitigate the vibration, the vibration is modified).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Baumgartner by implementing the methods of Baumgartner into the system as disclosed by van Oort because van Oort discloses a system ready for use with a vibration identifying and drilling system which is responsive to the identified vibration. The combination would be mere combining prior art elements according to known methods (the methods of Baumgartner into the drilling system of van Oort) to yield predictable results (a drilling system which is responsive to vibration detection). 

Regarding claim 2, Baumgartner further teaches wherein the deriving includes tracking a history of the current state (Fig 20, the classification/state of the drill string is recorded as a function of time seen in the second to the leftmost column) and analyzing the history (Page 19, the date sets are used “for improved post drilling analysis or the development of algorithms for”).  

Regarding claim 3, Baumgartner further teaches wherein: the current state includes path information, the path information associated with the current state, the representation has an associated first indicia of the primary vibration mode corresponding to when the current state became active, and the representation has an associated second indicia of the primary vibration mode corresponding to a time when an immediately preceding state occurred (Page 19 and Figure 20, the system provides real time classification of downhole data, as seen Figure 20 indicia “0” and “1” are used for at least stick slip vibration mode past times are provided).  

Regarding claim 4, Baumgartner further teaches wherein the representation includes a severity for each of multiple vibration modes of the one or more vibration modes (Page 19, “Only two numbers, one indicating the type of vibration and the other indicating its severity need to be sent to surface”, there are multiple types of vibration, the references to “its severity” suggests that each of the types of vibration has an accompanying severity associated with it).  

Regarding claim 5, Baumgartner further teaches wherein the representation designates both the primary vibration mode and a secondary vibration mode (Page 19 and Figure 20, the system provides real time classification of downhole data, as seen Figure 20 indicia “0” and “1” are used for at least stick slip vibration mode /a primary vibration mode and whirl/a secondary vibration mode.)

Regarding claim 6, Baumgartner further teaches wherein the sensor information includes multi-axial acceleration sampled at 10 Hz or higher (Page 9, Model Verification, “The field data sampling rate is either 400 Hz or 800 Hz”; Page 6-7, Model and Fig 3, “Using tools that contain multiple multi-axes accelerometers allows to transfer the measured tangential or radial accelerations back to the inertial reference system of the borehole, and yields x and y components of the acceleration vector”).  

Regarding claim 11, while Baumgartner does teach associating specific vibration modes with timestamps (Fig 20 on page 19), Baumgartner, as modified, is not explicit on tracking an amount of time spent in each state of the vibration mode state machine; and communicating the amounts to the uphole module. 
van Oort teach the period of at least one vibration type is variable as well as the percentage of stick time in percent of the total cycle (Para 0063 stick-slip, in this instance) and the diagnosed vibration from the high frequency data being gathered, classified, and subsequently used to train the classification model (Para 0032) and communicating the amounts to the uphole module (Para 0043 the data processing unit transmits refined high frequency data, extracted features, vibration diagnoses, commands, or other information other than raw data to the surface).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Baumgartner by tracking an amount of time spent in each state of the vibration mode state machine; and communicating the amounts to the uphole module as suggested by van Oort because both references teach computer recording of data (Para 0073 of van Oort; Fig 20, page 19 of Baumgartner) and by tracking an amount of time spent in each state of the vibration mode state machine as it is recognized that the amount of time spent in a vibration mode is variable and the vibration mode and its classification are used to further train the classification model, tracking the time would further enhance its ability to train the classification model to improve its predictive capability. Transmitting 

Regarding claim 12, Baumgartner teaches drilling system that comprises: 
one or more downhole sensors coupled to a drill string and providing vibration-related signals (Page 19, “real time classification of downhole data could be performed directly at the downhole sensor”, the data is processed and transmitted including “one indicating the type of vibration”; see Fig 20 where there are at least two vibration modes shown; Page 4, “Accelerometers are […] run as a small stand-alone tool that can be placed close to the bit or in several locations along the drillstring.”); 
a processing means that operates on an axial acceleration signal of the vibration-related signals (Page 16, Approach, “These data sets, including their vibrations classification, are used in a next step to train machine learning algorithms to automatically recognize the type of vibration based on the key characteristics” the approach utilizes “patterns in acceleration data”); and employs naive-Bayes classification to detect one or more vibration modes and responsively updates a current state of a vibration mode state machine (Page 17, “A Na1ve Bayes Classifier algorithm was run on the set”, Page 19, Figure 20, the data set is updated to identify vibration modes e.g. stick-slip and whirl), wherein:
the processing means to generates the axial acceleration signal for the naive-Bayes classification (Page 16, Approach, “These data sets, including their vibrations classification, are used in a next step to train machine learning algorithms to automatically recognize the type of vibration based on the key characteristics” the approach utilizes “patterns in acceleration data”), wherein the naive Bayes classification detects a presence or absence of each of the vibration modes independent of any other of the one or more vibration modes if there are any (Page 17, a naïve Bayes classifier algorithm is run, “The automated classification of stick-slip and whirl was performed independently with two different models for each class”; Page 23 the naïve Bayes assumes conditional independence between modes), and 
each of the classification of vibration modes of the naive-Bayes classification are pre-programmed before employing the naive-Bayes classification (Page 16, Validation, a “supervised learning technique” is employed where “labeled data for training an algorithm as opposed to an unsupervised technique where the algorithm provides the classification automatically.” Accordingly, this labelled data associated with supervised learning would require features to be initially programmed/pre-programmed as opposed to the unsupervised where the classification is determined by the algorithm itself); 
wherein the surface receives, with employment of mud pulse telemetry, representations of the current state from the downhole processor and derives from the representations at least a primary vibration mode and severity (Page 19, “Only two numbers, one indicating the type of vibration and the other indicating its severity need to be sent to surface through either wired pipe or mud pulse telemetry”, as seen in Fig 20 the numbers which are sent to surface such as “1” and “0” allow the determination/deriving when viewed the vibration mode and severity; additional post processing is possible following communication to surface to “classify vibrations”. As discussed in the response to argument and not repeated again here, the receipt or obtaining of this representation at the surface/uphole module meets the recited limitation of “deriving”).  
	While Baumgartner teaches that her methods are used for making “timely and effective corrective action to improve rate of penetration as well as bit and downhole tool life” (page 20) and known corrective actions for different vibration types (pages 2-4, “Drilling Vibration Review”), Baumgartner is silent on the drill string having a bit for extending a borehole; a rig that conveys the drill string into a borehole using at least one controllable drilling parameter; the processing means is a downhole processor in a downhole tool controller; the surface is an uphole module coupled to the rig or other deployment device; the uphole module configured to modify a vibration of the drill string, when the severity of the representation of the at least primary vibration mode exceeds a threshold.  
van Oort teaches the drill string having a bit for extending a borehole (Fig 2, string 50 with bit 60); 
a rig or other deployment device that conveys the drill string into the borehole (Fig 2, para 0027 surface assembly/rig 20 drives the string to form borehole) using at least one controllable drilling parameter (Para 0037 drilling operation parameters e.g. RPM or WOB); 
the processing means is a downhole processor in a downhole tool controller (Para 0028, Fig 2, processing unit 100 is downhole and may be a separate unit from sensor 90; Para 0029 the processing unit 100 has a memory and a processor)
the surface is an uphole module coupled to the rig or other deployment device (Fig 2 surface data processing unit 40/uphole module seen coupled to 30)
the uphole module configured to modify a vibration of the drill string, when the severity of the representation of the at least primary vibration mode exceeds a threshold (Para 0028, uphole module/surface data processing unit may have a control unit able to control the drilling operation parameters, Para 0037 corrective action is automatically implemented by control unit such as by modifying a drilling operation parameter e.g. RPM; Para 0003, “Corrective actions to address vibrations can be taken based on their severity and classification” any point at which action is taken based at least in part on “their severity” an action threshold is necessarily met).  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Baumgartner by implementing the methods of Baumgartner into the system as disclosed by van Oort because van Oort discloses a system ready for use with a vibration identifying and drilling system which is responsive to the identified vibration. The combination would be mere combining prior art elements according to known methods (the methods of Baumgartner into the drilling system of van Oort) to yield predictable results (a drilling system which is responsive to vibration detection). 

(Para 0028 of van Oort, uphole module/surface data processing unit may have a control unit able to control the drilling operation parameters, Para 0037 corrective action is automatically implemented by control unit such as by modifying a drilling operation parameter e.g. RPM; Para 0003, “Corrective actions to address vibrations can be taken based on their severity and classification”.  

Regarding claim 14, Baumgartner further teaches wherein the at least one controllable drilling parameter comprises: a weight on bit, a bit rotation rate, a drill string rotation rate, a torque, a rate of penetration, a flow rate, and a differential pressure  (Para 0037 of van Oort drilling parameter includes at least weight on bit/WOB or drill string rotation/RPM).  

Regarding claim 15, Baumgartner further teaches wherein: the current state includes path information, the path information associated with the current state, the uphole module tracks a history of the current state as part of deriving the primary vibration mode, wherein the path information associated with the current state, the representation has an associated first indicia of the primary vibration mode corresponding to when the current state became active, and the representation has an associated second indicia of the primary vibration mode corresponding to a time when an immediately preceding state occurred (Page 19 and Figure 20, the system provides real time classification of downhole data, as seen Figure 20 indicia “0” and “1” are used for at least stick slip vibration mode past times are provided. The history is tracked as seen in Fig 20).  

Regarding claim 16, Baumgartner further teaches wherein each of the representations includes a severity for each of multiple vibration modes of the one or more vibration modes (Page 19, “Only two numbers, one indicating the type of vibration and the other indicating its severity need to be sent to surface”, there are multiple types of vibration, the references to “its severity” suggests that each of the types of vibration has an accompanying severity associated with it).  

Regarding claim 17, Baumgartner further teaches wherein the vibration-related signals comprise multi-axial acceleration signals (Page 6-7, Model and Fig 3, “Using tools that contain multiple multi-axes accelerometers allows to transfer the measured tangential or radial accelerations back to the inertial reference system of the borehole, and yields x and y components of the acceleration vector”).  

Claims 7, 18, and 25-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baumgartner (SPE-170955-MS), in view of van Oort (US 20160115778 A1), further in view of Gao (US 20150160101 A1).

Regarding claim 7, while Baumgartner teaches multi-axial acceleration (Page 6-7, Model and Fig 3, “Using tools that contain multiple multi-axes accelerometers allows to transfer the measured tangential or radial accelerations back to the inertial reference system of the borehole, and yields x and y components of the acceleration vector”), Baumgartner is silent on wherein the processing includes deriving a multi-axial jerk signal from the multi-axial acceleration.  
Gao teaches that speed and acceleration are two representations or characteristics of motion, and as such other representations or characteristics of motion may be used. Acceleration and jerk, or rate of change of acceleration, signals may be used instead of the speed and acceleration (Para 0065).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Baumgartner, by deriving a multi-axial jerk signal from the multi-axial acceleration from as disclosed by Gao because jerk/change in acceleration is derived from acceleration and it would be a combining prior art elements according to known methods to yield predictable results as the usage of jerk would be a predictable means of diagnosing equipment defective operation of rotating and translational motion (Para 0065 of Gao).  Moreover, the teachings of Gao are applicable to “monitor, plan, control, or report maintenance activity for the drilling rig, top drive, or any other system” (Abstract).

Regarding claim 18, while Baumgartner teaches multi-axial acceleration (Page 6-7, Model and Fig 3, “Using tools that contain multiple multi-axes accelerometers allows to transfer the measured tangential or radial accelerations back to the inertial reference system of the borehole, and yields x and y components of the acceleration vector”), Baumgartner is silent on wherein as part of the operating, the downhole processor derives a multi-axial jerk signal from the multi-axial acceleration.  
Gao teaches that speed and acceleration are two representations or characteristics of motion, and as such other representations or characteristics of motion may be used. Acceleration and jerk, or rate of change of acceleration, signals may be used instead of the speed and acceleration (Para 0065).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Baumgartner, by deriving a multi-axial jerk signal from the multi-axial acceleration from as disclosed by Gao because jerk/change in acceleration is derived from acceleration and it would be a combining prior art elements according to known methods to yield predictable results as the usage of jerk would be a predictable means of diagnosing equipment defective operation of rotating and translational motion (Para 0065 of Gao).  Moreover, the teachings of Gao are applicable to “monitor, plan, control, or report maintenance activity for the drilling rig, top drive, or any other system” (Abstract). 

Regarding claim 25, Baumgartner further teaches using a naive Bayes classification to detect the presence or absence of one or more vibration modes independent of other vibration modes (Page 17, a naïve Bayes classifier algorithm is run, “The automated classification of stick-slip and whirl was performed independently with two different models for each class”; Page 23 the naïve Bayes assumes conditional independence between modes). 
Page 6-7, Model and Fig 3, “Using tools that contain multiple multi-axes accelerometers allows to transfer the measured tangential or radial accelerations back to the inertial reference system of the borehole, and yields x and y components of the acceleration vector”), Baumgartner is silent on wherein the processing includes deriving a multi-axial jerk signal from the multi-axial acceleration. 
Gao teaches that speed and acceleration are two representations or characteristics of motion, and as such other representations or characteristics of motion may be used. Acceleration and jerk, or rate of change of acceleration, signals may be used instead of the speed and acceleration (Para 0065).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Baumgartner, by deriving a multi-axial jerk signal from the multi-axial acceleration from as disclosed by Gao because jerk/change in acceleration is derived from acceleration and it would be a combining prior art elements according to known methods to yield predictable results as the usage of jerk would be a predictable means of diagnosing equipment defective operation of rotating and translational motion (Para 0065 of Gao).  Moreover, the teachings of Gao are applicable to “monitor, plan, control, or report maintenance activity for the drilling rig, top drive, or any other system” (Abstract). 

Regarding claim 26, Baumgartner further teaches using a naive Bayes classification to detect the presence or absence of one or more vibration modes independent of other vibration modes (Page 17, a naïve Bayes classifier algorithm is run, “The automated classification of stick-slip and whirl was performed independently with two different models for each class”; Page 23 the naïve Bayes assumes conditional independence between modes).
While Baumgartner teaches wherein the axial acceleration includes multi-axial acceleration (Page 6-7, Model and Fig 3, “Using tools that contain multiple multi-axes accelerometers allows to transfer the measured tangential or radial accelerations back to the inertial reference system of the borehole, and yields x and y components of the acceleration vector”), Baumgartner is silent on wherein the downhole processor is configured to derive a multi-axial jerk signal from the multi-axial acceleration.
Gao teaches that speed and acceleration are two representations or characteristics of motion, and as such other representations or characteristics of motion may be used. Acceleration and jerk, or rate of change of acceleration, signals may be used instead of the speed and acceleration (Para 0065).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Baumgartner, by deriving a multi-axial jerk signal from the multi-axial acceleration from as disclosed by Gao because jerk/change in acceleration is derived from acceleration and it would be a combining prior art elements according to known methods to yield predictable results as the usage of jerk would be a predictable means of diagnosing equipment defective operation of rotating and translational motion (Para 0065 of Gao).  Moreover, the teachings of Gao are applicable to “monitor, plan, control, or report maintenance activity for the drilling rig, top drive, or any other system” (Abstract). 
Claims 9-10 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baumgartner (SPE-170955-MS), in view of van Oort (US 20160115778 A1), further in view of Hutchinson (US 20050071120 A1).

Regarding claim 9, Baumgartner further teaches wherein the processing includes detecting vibration modes from a set that includes stick-slip (Fig 17, stick-slip classification), bit whirl (Page 19, “kinematic equations of bit whirl”), bottomhole assembly (BHA) whirl (Page 19, “kinematic equations of bit whirl”, the bit is a part of a BHA).
	Baumgartner is silent on a set that includes torsional resonance, parametric resonance, and bit chatter.  
	van Oort teaches bit bounce (Para 0045 bit bounce) and lateral shocks (Para 0045 axial vibration in the form of jarring).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Baumgartner by having a set that includes bit bounce and lateral shocks as disclosed by van Oort because it would be a combining prior art elements according to known methods to yield predictable results as having set that includes bit bounce and lateral shocks would allow for additional vibration types to be detected to allow for the predictable result of monitoring and allowing for adjustment to mitigate potential negative impacts of those vibration types.  
Baumgartner as modified is silent on a set that includes torsional resonance, parametric resonance, and bit chatter.
(Para 0042, Fig. 4, torsional resonance shown as T1-T6), parametric resonance (Para 0042 Fig 4, axial resonance is an additional parameter resonance shown as A1-A6), and bit chatter (Para 0049 chatter).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Baumgartner as modified by having a set that includes torsional resonance, parametric resonance, and bit chatter as disclosed by Hutchinson because it would be a combining prior art elements according to known methods to yield predictable results as having set that includes torsional resonance, parametric resonance, and bit chatter would allow for additional vibration types to be detected to allow for the predictable result of monitoring and allowing for adjustment to mitigate potential negative impacts of those vibration types.  

Regarding claim 10, Baumgartner further teaches wherein the vibration mode state machine includes at least one state for each of the vibration modes in the set (Page 19 and Figure 20, the system provides real time classification of downhole data, as seen Figure 20 indicia “0” and “1” are used).  

Regarding claim 20, Baumgartner further teaches wherein the vibration mode state machine includes at least one state for each of the its vibration modes (Page 19 and Figure 20, the system provides real time classification of downhole data, as seen Figure 20 indicia “0” and “1” are used to indicate at least one state), the vibration 
	Baumgartner is silent on including torsional resonance, parametric resonance, and bit chatter.  
	van Oort teaches bit bounce (Para 0045 bit bounce) and lateral shocks (Para 0045 axial vibration in the form of jarring).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Baumgartner by having a set that includes bit bounce and lateral shocks as disclosed by van Oort because it would be a combining prior art elements according to known methods to yield predictable results as having set that includes bit bounce and lateral shocks would allow for additional vibration types to be detected to allow for the predictable result of monitoring and allowing for adjustment to mitigate potential negative impacts of those vibration types.  
Baumgartner as modified is silent on including torsional resonance, parametric resonance, and bit chatter.
Hutchinson teaches torsional resonance (Para 0042, Fig. 4, torsional resonance shown as T1-T6), parametric resonance (Para 0042 Fig 4, axial resonance is an additional parameter resonance shown as A1-A6), and bit chatter (Para 0049 chatter).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Baumgartner as modified by having a set that includes torsional resonance, parametric .  

Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE N YAO whose telephone number is (571)272-8745. The examiner can normally be reached on typically 7:30am-5pm EST, alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WASEEM MOORAD can be reached on 571-270-3436. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 




/T.N.Y./Examiner, Art Unit 3676

/BLAKE E MICHENER/Primary Examiner, Art Unit 3676